Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-21-20 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,963,068 to Cope et al. in view of U.S. Patent No. 4,911,304 to Bunin.
Referring to claim 1, Cope et al. discloses a seedsheet system and method for selecting and growing plants comprising, creating a seedsheet comprising a weed barrier layer – at 16, containing at least one grow hole – at 26, a dissolvable primary layer – at 50, which spans the grow hole and is affixed to the weed barrier layer’s lower surface at the grow hole’s perimeter – see figures 7a-7b and column 5 line 51 to column 6 line 6, a dissolvable secondary layer – at 56, affixed at its edge to the primary layer’s lower surface – see at 50,56 in figures 7a-7b, and spanning the grow hole – at 26 – see figures 7a-7b and column 3 lines 45-67 and column 5 lines 4-67, an enclosed soil cavity – at 36, formed between the secondary layer and the primary layer – at 50,56, at the grow hole – at 26 – see figures 7a-7b and see column 5 lines 4-67, a dissolvable tertiary component – at 14,80, affixed at its edge to the secondary layer’s lower surface – at 56 – see figure 7a-7b and column 6 lines 40-56, and spanning the grow hole – at 26 – see at 80 in figures 7a-7b, and an enclosed seed cavity – at 82, formed between the tertiary layer and the secondary layer – at 56,80, at the grow hole – at 26 – see figures 7a-7b. Cope et al. does not disclose the tertiary component is a layer of material given the thickness of item 80 as seen in figure 7a-7b. Bunin does disclose a device formed by at least four layers of material – at 13-17, forming at least two cavities – at 11, having a tertiary layer – at 14 or 13,14 – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device and method of Cope and add the tertiary component being a layer of material as disclosed by Bunin, so as to yield the predictable result of increasing the flexibility of the device while maintaining the durability of the device. 

Referring to claim 7, Cope as modified by Bunin further discloses seeds for one type of plant are placed in at least one grow hole, and seeds for a different type of plant are placed in at least one other grow hole (seeds 38 in each compartment may be samples from seeds or plant tissue samples such as leaf punches; these seeds 38 or articles 37 are individually identifiable and labelled thus one type may be in one compartment and another type may be in another compartment; figure la best illustrates the top view of figure 7a of Cope, with article 37 of one type in a first compartment with seed 38 of a second type in a second compartment; column 4, lines 50-67 of Cope).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope as modified by Bunin as applied to claim 1 above, and further in view of U.S. Patent No. 5,401,281 to Chamouland.
Referring to claim 2, Cope as modified by Bunin further disclose the soil cavity can have soil – see during use in soil detailed in column 5 lines 4-32 of Cope, but does not disclose a growing medium in the enclosed soil cavity. Chamouland does disclose a growing medium – at 3, in the enclosed soil cavity – see between 2 and 6 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cope as modified by Bunin and add the growing medium in the enclosed soil cavity as disclosed by Chamouland, so as to yield the predictable result of ensuring plant growth during use. 
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope as modified by Bunin and Chamouland as applied to claim 2 above, and further in view of U.S. Patent No. 3,673,134 to Anderson.
Referring to claim 3, Cope as modified by Bunin and Chamouland does not disclose the growing medium has a depth of approximately 1.25 cm. Anderson does disclose the growing medium has a depth of approximately 1.25 cm (planting systems using film to control weeds include soil with a depth of at least 1.25 cm and seeds planted at least 1.0 cm deep; column 1, lines 33-40; column 4, lines 34-41). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the layers of Cope as modified by Bunin and Chamouland to include a grow layer at least 1.25 cm deep as taught by Anderson for the advantage of providing enough soil so that the seedlings are in a position to penetrate the films after germination (Anderson: column 4, lines 34-41).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al. as modified by Bunin as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0152100 to Parrish et al.
Referring to claim 8, Cope as modified by Bunin discloses the system of claim 1. Cope as modified by Bunin does not disclose in which said dissolvable primary, secondary, and tertiary layers are composed of polyvinyl alcohol fabric. However, Parrish discloses in which said dissolvable primary, secondary, and tertiary layers are composed of polyvinyl alcohol fabric (dissolvable layers for use as mulch film or for nursery trays are preferably made of polyvinyl alcohol film (fabric); paragraphs [0024]-[0025], [0073]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dissolvable layers of Cope to be made of polyvinyl alcohol as taught by Parrish for the advantage of using a water soluble substance that is resistant to weeds yet extremely water soluble (Parrish: paragraphs [0073], [0212]).

Allowable Subject Matter

3.	Claims 17-21 are allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

4.	Regarding the prior art rejections of claim 1, the Cope reference US 7963068 discloses the weed barrier layer – at 16 is affixed to the primary layer – at 50 as seen in figures 7a-7b in that these layers are affixed to each other via intervening components such as the edges of the layers at 18 and 56, in that applicant claims the layers are affixed to each other and does not disclose the layers are affixed on each other and therefore the claims do not positively recite that the weed barrier layer and the primary layer are in direct contact with each other. Further, the claims do not positively recite the seed cavity is positioned below the soil cavity and the Cope reference discloses the claimed seed and soil cavities as formed by the claimed layers as detailed in the interview summary dated 10-16-20. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to seedsheet devices/systems and methods in general:
	U.S. Pat. No. 3,080,681 to Merrill et al. – shows seedsheet device
	U.S. Pat. No. 3,890,739 to Blackburn – shows seedsheet device
	U.S. Pat. No. 4,190,981 to Muldner – shows seedsheet device
	U.S. Pat. No. 5,205,068 to Solomou – shows seedsheet device
	U.S. Pat. No. 5,490,351 to Molnar et al. – shows seedsheet device
	U.S. Pat. No. 6,389,745 to Huh – shows seedsheet device
	U.S. Pat. No. 9,220,190 to Kennedy – shows seedsheet device
	U.S. Pat. No. 9,521,803 to Ray et al. – shows seedsheet device
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643